Citation Nr: 0518047	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for dementia praecox, paranoid type with anxiety 
features.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to November 
1945, and from July 1950 to September 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision that denied an 
increased disability rating in excess of 10 percent for 
dementia praecox, paranoid type, with anxiety features.  In 
August 2003, the veteran filed a notice of disagreement.  In 
September 2003, the RO issued a statement of the case, and in 
March 2004, the veteran perfected his appeal herein.


FINDINGS OF FACT

The veteran's dementia praecox, paranoid type, with anxiety 
features, has been productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
various symptoms.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for dementia 
praecox, paranoid type, with anxiety features, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony herein; 
his service medical records, the reports of VA examinations 
conducted in July 2003 and June 2004; and VA and private 
treatment reports, dated from 2002 to 2005.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The Board will 
summarize the relevant evidence where appropriate.

Historically, the veteran served on active duty in the Navy 
from May 1941 to November 1945.  His service medical records 
revealed treatment for schizophrenia.  A report of medical 
survey, dated in October 1945, recommended that he be 
discharged from the service based on his psychiatric 
disorder.

In December 1945, the RO issued a rating decision granting 
service connection for dementia praecox, complete and social 
industrial incapacity, and assigned thereto a 100 percent 
disability rating, effective in November 1945.  A June 1947 
rating decision reduced the disability rating assigned to 
this condition to 0 percent, effective in August 1947.  

Following his service in the Navy, the veteran served in the 
Army Reserves.  He was called up for active duty service in 
July 1950.  Service medical records revealed treatment for 
schizophrenic reaction.  A medical board report, dated in 
August 1950, concluded that the veteran was incapacitated for 
military duty, effective September 1, 1950, due to 
schizophrenic reaction.

In July 1953, the RO issued a decision that granted a 10 
percent disability rating for the veteran's dementia praecox, 
paranoid type, with anxiety features, effective in July 1953, 
which has remained in effect since that time. 

In this case, the veteran is seeking a higher disability 
evaluation for his service-connected dementia, praecox, 
paranoid type with anxiety features.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 9203, used in rating schizophrenia, 
paranoid type, a 10 percent rating is warranted when it is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  A 30 percent evaluation is assigned where there 
is disability productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9203 
(2004).

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

The veteran's most recent VA examinations for mental 
disorders, performed in July 2003 and June 2004, noted Global 
Assessment of Functioning (GAF) scores of 60, and 70.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV at 44-47.  A 
GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV at 44-47.

The July 2003 VA examination for mental disorders noted that 
the veteran has had delusions and suspiciousness about his 
spouse having an affair.  The report noted that he was being 
treated with quetiapine and Zoloft.  The report concluded 
with a diagnosis of psychosis, not otherwise specified, rule 
out major depression.  The June 2004 VA examination report 
revealed that the veteran had recently suffered a stroke.  
The VA examiner noted that the veteran's psychiatric 
examination was on the whole unremarkable.   

VA treatment reports, dated from 2002 to 2004, revealed 
ongoing treatment for the condition at issue.  A July 2002 
treatment report reflected delusional thinking by the veteran 
in the form of believing that his spouse was having an 
affair.  Despite reassurances to the contrary, the veteran 
remained determined to prove that an affair existed by 
keeping a journal of his spouse's activities and having plans 
to hire a private investigator.  The report noted that his 
insight was poor.  The veteran indicated that he was only 
seeking treatment because of his spouse's insistence, and 
that he believed his spouse was the problem.  The report 
concluded with a diagnosis of delusional disorder of the 
jealous type, and noted a current GAF score of 41.  
 
Letters, dated in August 2003, July 2004, and November 2004, 
were received from the veteran's spouse.  She indicated that 
the veteran minimizes his psychiatric problems.  The July 
2004 letter, noted, "He gets upset about talking to the 
psychiatrist about his problems and says it is only our 
business." She reported that the veteran was listless and 
depressed, and that he can not sleep at night without 
medication.  She also noted that he has been very paranoid 
and having hallucinations regarding her fidelity since May 
2002.  

In June 2004, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he was anxious and 
irritable at times.  He reported that he must take a sleeping 
pill in order to sleep at night.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that a higher rating 
of 30 percent is warranted for the veteran's dementia 
praecox, paranoid type with anxiety features.  

The evidence does not show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, as required for an even higher rating of 50 
percent under the criteria has not been demonstrated.  
Therefore a rating higher than 30 percent for dementia 
praecox, paranoid type, with anxiety features, is not 
warranted.

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim 
herein.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The RO's letters, dated in July 2003, the September 2003 
statement of the case (SOC), and the October 2004 and March 
2005 supplemental SOCs, in aggregate, advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence had to 
be submitted by him, namely, any additional evidence and 
argument concerning his mental disorder, and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically advised that 
it was his responsibility to support the claim with 
appropriate evidence, and asked to submit any evidence in his 
possession pertinent to the claim.  Finally, the letters and 
statements advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The United States Court of Appeals for Veteran Claims' 
(Court's) has held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Although the entirety of the notices provided to the 
veteran were not given prior to the first AOJ adjudication of 
the claim herein, the content of the notices fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond to each letter.  Thus, the Board considers the 
notice requirements of the VCAA met, and to decide the appeal 
at this juncture would not be prejudicial error to the 
claimant. 

With respect to the VA's duty to assist, the RO has obtained 
all treatment records identified by the veteran concerning 
this condition.  In January 2005, the veteran noted that he 
had no other evidence to submit other than his VA treatment 
records, which were obtained.  Thus, the Board is not aware 
of a basis for speculating that any other relevant VA or 
private treatment records exist that have not been obtained.  
His service medical records are in the file.  The Board also 
notes that the veteran has also received two VA examinations 
to determine the severity of this condition.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER

A higher rating of 30 percent for dementia praecox, paranoid 
type, with anxiety features, is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


